Lathrop, J.
In August or September, 1888, the debt due from the defendant to the plaintiff on an account having become barred by the statute of limitations, Pub. Sts. c. 197, § 1, the defendant, a,t the request of the plaintiff, wrote upon the account, “ Dec. 1, 1888, will pay on. this bill such amount as I can,” and signed the writing. This is not an unqualified acknowledgment of the debt, from which a promise to pay may be inferred. Custy v. Donlan, ante, 245. It is merely a promise to pay, on a certain day, such an amount as the defendant then could pay. The judge has found that the defendant on that day was able to pay nothing. The plaintiff can claim only what the promise gave him. The ruling of the court below that the evidence was not sufficient to entitle the plaintiff to recover was clearly right. Bidwell v. Rogers, 10 Allen, 438. Bethell v. Bethell, 34 Ch. D. 561. Exceptions overruled.